FILED
                            NOT FOR PUBLICATION                             SEP 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SAAHDI COLEMAN,                                  No. 09-15390

               Petitioner - Appellant,           D.C. No. 2:07-cv-00136-FCD

  v.
                                                 MEMORANDUM *
DERRAL G. ADAMS, Warden and
ATTORNEY GENERAL OF THE STATE
OF CALIFORNIA,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Frank C. Damrell, District Judge, Presiding

                          Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       California state prisoner Saahdi Coleman appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as untimely. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 2253. We review de novo, Chaffer v. Prosper,

592 F.3d 1046, 1048 (9th Cir. 2010) (per curiam), and we affirm.

      Coleman contends the district court erred by determining that he was not

entitled to statutory or equitable tolling for the period between the California Court

of Appeal’s denial of his habeas petition and the filing of his habeas petition with

the California Supreme Court. The district court did not err because Coleman’s

179-day delay in filing was unreasonable, see Chaffer, 593 F.3d at 1048, and he

failed to demonstrate extraordinary circumstances that made it impossible for him

to file on time, see id. at 1048-49.

      We construe Coleman’s briefing of uncertified issues as a motion to expand

the certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); see also Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per

curiam).

      AFFIRMED.




                                           2                                    09-15390